MR. Justice Wole
delivered the opinion of the court.
This is an appeal from two orders, one approving the account of a temporary administrator, and the second refusing to reconsider the previous order.
With respect to the first order we are satisfied that the decision of the court below was correct on all the objections raised at the time of such order by the appellant.
With respect to the first objection, in regard to the price paid by the administrator for pasture of cattle,' the court had before it the sworn account of the administrator that he had paid two dollars for each head of cattle and there was no proof or indication in the record of the unreasonableness of the charge in the locality where they were pastured.
The same reasoning applies to the objection that some yokes of oxen were not set to work. The administrator swore that they were not used, and in the absence of proof that they could or should have been used, the account must stand.
With respect to the fees of the attorney, we think all his work was in the interest of the estate and the amount of $300 allowed him not unreasonable, even if part of his work was in the interest of minors in a collateral suit.
We come to the motion for reconsideration. It was probably bad practice for the administrator to make himself allowances for the pasture of part of the cattle, without making a prior showing to the court of the necessity or -advantage of so doing. But we are not satisfied from the record that such pasturing was not in the interest of the estate and we think it was an unreasonable objection to raise this question after the account had been approved.
The orders appealed from must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del Toro concurred.
Mr. Justice Figueras did not sit at the hearing of this case.